ALLOWABILITY NOTICE
This Office Action is in response to Applicant’s Applicant Arguments/Remarks Made in an Amendment dated 03/31/2021. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney of Record Roy D. Gross on April 7, 2021 and April 9, 2021.
Instructions to amend the application were as follows:
Claim 1, 2, 5, 8, 13, 18, 20, 22, 23, 25, 27  to be amended as follows:

1.    (Currently Amended) A varying magnetic field generating system comprising:
a flexible air-core  coil consisting of only wire, an outer soft cover, with only air in the center of the coil, the flexible air-core coil configured to create a varying magnetic field through the head of a user; [[and]]
an electronic module configured  to operate below 500 mA at 5V and to power the flexible air-core coil at a frequency of 7.83 Hz +/- 0.5 Hz;
wherein the flexible air-core  coil is configured to be inserted into a pillow case or beneath a pillow of the user, 
wherein the flexible air-core  coil produces a low-gradient uniform flux through the entire head of the user,
wherein the frequency of flux produced by the coil is 7.83 Hz +/- 0.5 Hz; 
wherein [[the]] amplitude in [[the]] gauss variance across the head of the user averages between 0 and 1 Gauss, 
wherein the flexible air-core  coil is configured such that an inner diameter of the coil is greater than 95% of an outer diameter of the coil, with the inner diameter dimensioned to be greater than 13 inches, larger than that of the head of the user; 
wherein the coil is configured to flex with the pillow allowing for comfort during use or for folding during travel; and
wherein the  system enhances [[the]] quality of sleep of the user. 

2.    (Currently Amended) The system of claim 1, wherein the inner diameter of the flexible air-core coil is larger than a human head in any cross-section.

the gauss variance in the magnetic field in the area of the head of the user, and not the whole body.

8 (Canceled)

13. (Canceled)

18. (Currently Amended) A method of assisting a user to sleep, the method comprising:
providing a flexible air-core  coil consisting of only wire, an outer soft cover, with only air in the center of the coil, the flexible air-core coil configured to create a varying magnetic field through the head of the user;
providing an electronic module configured  to operate below 500 mA at 5V and to power the flexible air-core coil at a frequency of 7.83 Hz +/- 0.5 Hz;
applying a low-gauss, low-frequency magnetic field around the head of the user via the flexible air-core  coil while the user is asleep, 
wherein the flexible air-core  coil is configured to be inserted into a pillow case or beneath a pillow of the user, 
wherein the flexible air-core  coil produces a low-gradient uniform flux through the entire head of [[a]] the user,
wherein the frequency of flux produced by the coil is 7.83 Hz +/- 0.5 Hz; 

wherein the flexible air-core  coil is configured such that an inner diameter of the coil is greater than 95% of an outer diameter of the coil, with the inner diameter dimensioned to be greater than 13 inches, larger than that of the head of the user; 
wherein the coil is configured to flex with the pillow allowing for comfort during use or for folding during travel; and
wherein the  system promotes sleep and enhances [[the]] quality of sleep of the user.

20. (Currently Amended) The method of claim 18, wherein the magnetic field is directed towards a vicinity of [[a]] the head of the user.

22. (Canceled)

23. (Canceled) 

25.  (Canceled)

27.  (Canceled) 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
As per independent Claim 1, the prior art of record fails to discloses a varying magnetic field generating system comprising: a flexible air-core  coil consisting of only wire, an outer soft cover… the flexible air-core coil configured to create a varying magnetic field through the 
As per independent Claim 18, the prior art of record fails to disclose a method of assisting a user to sleep, the method comprising: providing a flexible air-core  coil consisting of only wire, an outer soft cover… the flexible air-core coil configured to create a varying magnetic field through the head of the user; providing an electronic module configured  to operate below 500 mA at 5V and to power the flexible air-core coil at a frequency of 7.83 Hz +/- 0.5 Hz; applying a low-gauss, low-frequency magnetic field around the head of the user via the flexible air-core  coil while the user is asleep, wherein the flexible air-core  coil is configured to be inserted into a pillow case … wherein the flexible air-core  coil produces a low-gradient uniform flux through the entire head of the user, wherein the frequency of flux produced by the coil is 7.83 Hz +/- 0.5 Hz; wherein amplitude in gauss variance across the head of the user averages between 0 and 1 Gauss,  wherein the flexible air-core  coil is 
Prior art US 20100298624 A1 to Becker; Paul F. discloses a method and apparatus for the treatment of physical and mental disorders, and, more particularly, to a portable device capable of being operated safely and effectively by patients which produces a time varying, magnetic field having a low frequency and low flux density effective in the treatment of a wide variety of physical and mental disorders. More specifically, Becker discloses a method and apparatus for generating electromagnetic fields for healing. Becker’s device includes a microcontroller and associated memory, a wire coil in electrical communication with a driving circuit that is controlled by the microcontroller in accordance with a program stored in the associated memory, wherein the driving circuit is effective to produce a pulsed DC output having a frequency in the range of about 0-45 Hz. A user interface is provided for selecting one of a plurality of modes of operation and a port (e.g., a USB port) is provided to allow the program stored in the associated memory to be modified by way of a computer, memory card or the Internet. 
However, patentable subject-matter as now explicitly, positively and specifically recited by the Applicants has neither been disclosed nor is rendered obvious by the prior art of record.
As per dependent claims 2, 4, 5, 11, 12, 17, 26 which depend upon independent base claim 1, dependent claims 2, 4, 5, 11, 12, 17, 26 are allowable due to their direct/indirect dependency on allowable base claim 1. 
As per dependent claims 19, 20 which depend upon independent base claim 18, dependent claims 19, 20 are allowable due to their direct/indirect dependency on allowable base claim 18. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA REDDY whose telephone number is (571)270-5151 and fax phone number is (571) 270-6151.  The examiner can normally be reached on M-F 9-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES A MARMOR II can be reached on (571)272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status 
/NAVIN NATNITHITHADHA/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        
	/S.R/            Examiner, Art Unit 3791                                                                                                                                                                                            April 9, 2021